Citation Nr: 1632925	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition, claimed as residuals, right supraspinatus tear.

2.  Entitlement to a compensable evaluation for service-connected actinic keratosis, multiple with basal cell carcinoma and malignant melanoma excisions (hereinafter a skin condition).

3.  Entitlement to a compensable initial evaluation for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In a March 2012 rating decision, the RO found the decision to grant service connection for right ear hearing loss was clearly and unmistakably erroneous.  In April 2012, the Veteran was notified of the RO's proposal to sever service connection and in a July 2012 rating decision, service connection for right ear hearing loss was severed.  It does not appear that the Veteran appealed this decision and it has become final.  As such, the issue to         be addressed by the Board herein refers only to hearing loss in the left ear.  See 38 C.F.R. § 3.400(o) ("A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.").

The issues of entitlement to compensable evaluations for a service-connected     skin condition and service-connected left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency       of Original Jurisdiction (AOJ).



FINDING OF FACT

Arthritis of the right shoulder was not shown in service or for several years thereafter, and the most probative evidence is against finding that a currently diagnosed right shoulder condition is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a June 2009 letter.

Relevant to VA's duty to assist, the record includes the Veteran's service treatment records (STRs), post service treatment records, and VA examination reports.  The RO sought to obtain records from the Social Security Administration although none were found.  The Veteran was notified of such in March 2012.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when  all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.      §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,   1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must  preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the STRs show treatment for right shoulder pain prior to a diagnosis   of anterior deltoid strain in June 2001.  The report indicated the Veteran had been water skiing and "wiped out."  Pain was noted to be anterior and improving.  No past injuries were noted to the shoulder and no further treatment for the shoulder appears in the STRs.  X-rays were grossly normal at that time.  On an April       2005 Report of Medical History, the Veteran checked "yes" to having a "Painful shoulder, elbow, or wrist"; however, no specific details were given as to the      exact location of the pain or its cause.

A post-service treatment record dated in August 2006 indicated complaint of right shoulder pain.  The Veteran indicated he had been lifting weights 2-3 weeks prior and his shoulder suddenly gave out.  The Veteran indicated reinjuring the shoulder while mowing the lawn one week previously and experiencing similar symptoms.  An injury to the shoulder during active duty service was not mentioned at that time.  A September 2006 treatment record noted a one month history of right shoulder pain.  X-rays were normal.  A March 2008 treatment record indicated the Veteran had experienced right shoulder pain for a year and a half which had worsened in the past 3 months.  A MRI was requested due to positive signs of impingement.  The MRI revealed a full-thickness tear of the anterior portion of the supraspinatus tendon, mild diffuse edema within the teres minor muscle and acromioclavicular and glenohumeral osteoarthritis.

In August 2009, the Veteran underwent a VA examination in connection with his claim for service connection.  He reported having injured his shoulder water skiing in service and subsequently when putting on a parachute.  The examiner considered the in-service injury and the post service evidence of an injury while lifting weights in 2006.  The examiner indicated that it would be only with mere speculation to opine whether or not the currently diagnosed residuals of a right supraspinatus tear were caused by military service.  The examiner recognized physical findings in 2001 of decreased range of motion and tenderness in the area of the shoulder "which would also be consistent with a right supraspinatus injury."  However,   such injury was not diagnosed at that time and the STRs were silent for further  right shoulder treatment.    

In his November 2009 notice of disagreement, the Veteran stated his belief that    his initial injury documented in June 2001 "was aggravated over years" and had manifested itself in a full thickness tear of the tendon.  He argued the initial injury occurred in service and he has had chronic issues with the shoulder as evidenced by a letter from his wife.  His wife's letter indicated he injured his shoulder in June 2001 and that since that time he had increasing difficulties with the right shoulder including pain while exercising and restricted motion.  She indicated the Veteran would ice the shoulder after any activity and take ibuprofen and Tylenol for the pain. 

Based on this evidence, the RO schedule the Veteran for another VA examination which took place in December 2011.  The examiner diagnosed right shoulder    status post-surgical repair of supraspinatus tear and AC joint arthritis.  The examiner reviewed the "medical records, chronological history of reported symptoms, absence of complaints or any limitations while in active duty or for physical training after 2001" and concluded that the Veteran only sustained an anterior deltoid muscle strain at that time that later resolved and not a tear.  The examiner pointed to the well-documented new injury to the shoulder after service  in 2006 which caused continuous complaints and need for medical attention.  The examiner determined that most likely the Veteran sustained the tear after service.  He also concluded that the AC joint arthritis was less likely than not caused by or related   to military service because it was identified several years after separation.

Based on review of the record, the Board finds that the preponderance of the evidence does not support the conclusion that residuals of a right supraspinatus   tear or AC joint arthritis are related to the anterior deltoid strain he experienced in service nor did either disability of the right shoulder have its onset in service.  This     is supported by the absence of additional complaints regarding the right shoulder prior to a specific post-service injury in 2006 when the Veteran indicated having experienced pain for roughly a month prior to normal x-rays.  Notably, at the time the Veteran sought treatment in 2006, he did not mention his previous shoulder injury.  In addition, the Board notes STRs showing treatment for various complaints in the years between 2001 and separation from service in 2005.  The Veteran had the opportunity to indicate right shoulder pain or symptomatology and did not do so.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  While the Board notes the Veteran and his wife have provided statements as to     his symptoms over the years, the Board finds the medical evidence to be more persuasive as to onset and etiology of his current shoulder disabilities.  

Moreover, the Board recognizes and appreciates the Veteran's 20 years of service; however, the evidence does not indicate that arthritis became manifest in service or to a degree of 10 percent within one year from the date of termination of service.  In fact, objective medical evidence does not indicate the presence of arthritis prior to 2008, nearly three years after separation from service.  As such, service connection on a presumptive basis is not warranted, and the provisions concerning continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).

The Board acknowledges that the Veteran believes his current right shoulder condition is related to service.  However, as a lay person, he has not shown that     he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  The etiology of a supraspinatus tear or arthritis is not a matter capable of lay observation, and requires medical expertise to determine.  Accordingly, the Board accords greater probative value to the medical evidence of record than to the lay assertions of record, and notes that there is no competent medical opinion linking the Veteran's current right shoulder condition to his military service.  Id.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine does not apply. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a right shoulder condition is denied.


REMAND

The Veteran contends that both his service-connected skin condition and service-connected left ear hearing loss are worse than the record currently reflects.

As to his skin, the most recent examination took place in 2009.  In his March 2012 Form 9, the Veteran indicated he continued to have skin cancer issues and had just had another squamous cell carcinoma removed from his nose. 
 
As to his left ear hearing loss, there are two examinations of record that provide the necessary information to rate hearing loss pursuant to VA regulations.  Under the regulations, in order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  At the August 2009 and December 2011 VA examinations, the hearing loss in the Veteran's left ear did not meet those thresholds.  However, the December 2011 examination report did show worse hearing than the report in August 2009.  Nearly 5 years have passed since the most recent audiological examination and it seems likely that the record may not accurately reflect the Veteran's current hearing acuity.  

In light of the above, the Board finds that new examinations would aid in addressing the Veteran's claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records with the claims file.

2.  After records are obtained, schedule the Veteran     for VA skin and scar examinations to assess the    current severity of his service-connected actinic keratosis, multiple with basal cell carcinoma and malignant melanoma excisions.  The claims file     should be reviewed by the examiner.  Any tests    deemed necessary should be conducted, and all    clinical findings should be reported in detail.  All symptomatology associated with the Veteran's actinic keratosis, multiple with basal cell carcinoma and malignant melanoma excisions should be reported.

3.  After records are obtained, schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner.  All necessary tests should be performed and the results reported.

4.  After undertaking the development above, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned     to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


